OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs, for the reasons stated in the memorandum of the Appellate Division. We note, however, that nothing in this Court’s affirmance implies that, under Election Law § 9-209 (2) (d), the central board of inspectors has the discretion not to open the ballot envelopes and count the votes after the three-day set-aside period.
*982Chief Judge Kaye and Judges Titone, Bellacosa, Smith, Levine, Ciparick and Wesley concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, in a memorandum.